Name: Council Regulation (EEC) No 1901/85 of 8 July 1985 amending Regulation (EEC) No 222/77 on Community transit
 Type: Regulation
 Subject Matter: tariff policy
 Date Published: nan

 No L 179/6 Official Journal of the European Communities 11 . 7. 85 COUNCIL REGULATION (EEC) No 1901/85 of 8 July 1985 amending Regulation (EEC) No 222/77 on Community transit declarations to be combined, notably for export and Community transit ; Whereas the movement of the goods concerned within the Community must continue to be carried out in accordance with the provisions of Council Regulation (EEC) No 222/77 (*), as last amended by Regulation (EEC) No 3617/82 (*) ; whereas the simplification introduced in this field as regards procedure or accor ­ ding to types of transport must not be affected ; Whereas Regulation (EEC) No 222/77 should be adapted accordingly, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Council Regulation (EEC) No 678/85 of 18 February 1985 simplifying formalities in trade in goods within the Community (4) introduced a single document in place of the present declarations for dispatch, internal Community transit and entry of goods for home use or their entry under any other procedure in the Member State of destination ; whereas the format of the internal Community transit declara ­ tion is thereby affected ; Whereas the relevant single document, endorsed by the customs authorities of the Member State in which the dispatch formalities are completed, serves as evidence of the Community nature of the goods to which it relates ; Whereas it is necessary, in order to facilitate the task of economic operators, to extend to all types of trade the efforts to rationalize administrative documentation, which have culminated in the introduction of the single document ; Whereas, in order to be complete, such a reform must also apply to the forms for use for the purposes of external Community transit ; whereas it has been found that the single document form is capable of meeting this need ; Whereas such uniformity in documentation is also desirable in the case of use of computerized declara ­ tion processing systems which print the declaration, because the printers attached to the computers need to be fed with continuous stationery ; whereas standardi ­ zation of the documents thus allows different types of Article 1 Regulation (EEC) No 222/77 is hereby amended as follows : 1 . Article 1 (5) is replaced by the following : '5 . The provisions of the Treaties establishing the European Economic Community and the European Coal and Steel Community relating to the free movement of goods shall apply to those goods which, in accordance with Article 1 (2) (b), are carried under the procedure for external Community transit and which are not exported to a third country, provided their Community status is certified in accordance with Article 6 (3) of Regulation (EEC) No 678/85 (l). The document laid down by this provision shall be issued after the cancellation of the customs export formalities relating to the Community measures which neces ­ sitated the exportation of the goods to a third country. (') OJ No L 79, 21 . 3 . 1985, p. 1 .' 2. The first subparagraph of Article 2 (2) is replaced by the following : '2 . The provisions of the Treaties establishing the European Economic Community and the European Coal and Steel Community which relate to the free movement of goods shall apply to movements of goods under an international procedure for temporary importation or temporary (') OJ No C 203, 6 . 8 . 1982, p. 5 . (2) OJ No C 42, 14. 2 . 1983, p . 67. O OJ No C 90, 5 . 4. 1983, p . 16 . (4) OJ No L 79, 21 . 3 . 1985, p. 1 . O OJ No L 38 , 9 . 2. 1977, p . 1 . (j OJ No L 382, 31 . 12. 1982, p . 6. 11 . 7 . 85 Official Journal of the European Communities No L 179/7 rities of the Member State of departure. Where necessary, the competent authorities of the Member State concerned in the Community transit operation may require translation into the official language or one of the official languages of that Member State. 4. The T.l declaration shall be signed by the person who requests permission to effect an external Community transit operation or by his authorized representative, and at least three copies of it shall be produced at the office of departure. 5 . The supplementary documents appended to the T.l declaration shall form an integral part thereof. 6. The T.l declaration shall be accompanied by the transport document. The office of departure may dispense with produc ­ tion of this document at the time of completion of the customs formalities. However, the transport document must be produced whenever required by the customs authorities in the course of carriage. 7. Where the Community transit procedure in the Member State of departure succeeds another customs procedure, reference shall be made on the T.l declaration to that procedure or to the corres ­ ponding customs documents . admission only if the document provided for in Article 6 (3) of Regulation (EEC) No 678/85 is produced to establish the Community status of those goods.' 3 . Article 7 (3) is replaced by the following : '3 . The provisions of the Treaties establishing the European Economic Community and the European Coal and Steel Community which relate to the free movement of goods shall apply to the movement of goods under one of the procedures referred to in paragraphs 1 and 2 on condition that they are accompanied, not only by the docu ­ ment required under the procedure used, but also, for the purpose of establishing the Community status of those goods, by the document provided for in Article 6 (3) of Regulation (EEC) No 678/85. The latter document shall contain a reference to the procedure used and to the document relating to it.' 4. Article 9 is replaced by the following : ' Article9 Where, in the cases provided for in this Regula ­ tion, the provisions of the Treaties establishing the European Economic Community and the Euro ­ pean Coal and Steel Community which relate to the free movement of goods are applied only on presentation, for the purpose of establishing the Community status of those goods, of the docu ­ ment provided for in Article 6 (3) of Regulation (EEC) No 678/85, the party concerned may, for any valid reason, obtain that document subse ­ quently from the competent authorities of the Member State of departure.' 5. Article 1 2 is replaced by the following : 'Article 12 1 . Any goods that are to be carried under the procedure for external Community transit shall be the subject, in accordance with the conditions laid down in this Regulation, of a T.l declaration. A T.l declaration means a declaration on a form corresponding to the specimen single document form COM drawn up in accordance with Regula ­ tion (EEC) No 679/85 ('). 2 . The T.l form referred to in paragraph 1 may be supplemented, where appropriate, by one or more supplementary forms T.l bis corresponding to the specimen of the supplementary form COM/c drawn up in accordance with Regulation (EEC) No 679/85. 3 . The T.l and T.l bis forms shall be printed and completed in one of the official languages of the Community accepted by the competent autho ­ (  ) OJ No L 79, 21 . 3 . 1985, p. 7.' 6 . Article 39 is replaced by the following : 'Article 39 1 . Any goods that are to be carried under the procedure for internal Community transit must be the subject of the declaration referred to in Articles 4 and 6 of Regulation (EEC) No 678/85 and be entered on a form corresponding to the specimen COM form drawn up in accordance with Regulation (EEC) No 679/85. The internal Community transit declaration shall bear the symbol T.2, which must be added to the symbol COM, if such a document is drawn up, or to any other symbol when another type of declara ­ tion is combined with the said internal Commu ­ nity transit declaration . In the event of use of supplementary forms, the symbol T.2 bis must be indicated on those forms for the purposes of internal Community transit. 2. Except where Articles 40 and 41 specify otherwise, the provisions of Title II shall apply mutatis mutandis to the procedure for internal Community transit.' No L 179/8 Official Journal of the European Communities 11 . 7. 85 7. Article 41 is replaced by the following : 'Article 41 1 . Goods in respect of which export/dispatch formalities are completed at a frontier customs office of the exporting Member State need not be dealt with under the Community transit procedure at that office unless they are subject to Commu: nity measures entailing control of their use or destination . In such a case, the only particulars which need be given in the internal Community transit declara ­ tion are those required for export/dispatch purposes by the provisions laid down by law, regu ­ lation or administrative action in the Member State of departure . The customs office of export/dispatch shall endorse a copy of the internal Community transit document and return it to the exporter/consignor or his representative, with the unused copies if he so requests . The endorsed copy must be delivered to the office of entry in the neighbouring Member State . An internal Community transit operation may begin at that office of entry, which shall then become the office of departure. 2. Paragraph 1 shall likewise apply to goods crossing an internal frontier within the meaning of the second subparagraph of Article 11 (g).' 8 . Article 47 is replaced by the following : ' Article47 The provisions of the Treaties establishing the European Economic Community and the Euro ­ pean Coal and Steel Community which relate to the free movement of goods shall not apply to goods which, pursuant to Articles 44, 45 ( 1 ) or 46 ( 1 ), are not carried under the procedure for internal Community transit, unless the document provided for in Article 6 (3) of Regulation (EEC) No 678/85 is produced for the purpose of estab ­ lishing their Community status.' 9 . Article 49 (2) (b) is replaced by the following : '(b) in other cases, if the document provided for in Article 6 (3) of Regulation (EEC) J^Io 678/85 is produced to establish the Community status of the goods.' 10 . The heading of Title VIII is replaced by the following : 'Provisions relating to the application of this Regulation.' 11 . Article 55 is replaced by the following : 4Article 55 The Committee on the Movement of Goods, hereinafter referred to as 'the Committee', set up pursuant to Article 15 of Regulation (EEC) No 678/85 shall be responsible for the implementa ­ tion of Articles 56 and 57.' 12. Article 57 (2) and (3) are deleted. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 8 July 1985. For the Council The President J. SANTER